DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2017/0294565 in view of Lee US PGPub. 2016/0155787. 	Regarding claim 1, Kim teaches a light emitting device (2, fig. 1 and 3) [0066], comprising:  	a substrate layer (100, fig. 3) [0066];  	an anode (210, fig. 3) [0056] disposed on the substrate layer (100);  	a pixel defining layer (194, fig. 3) [0041] disposed on the anode (210) and comprising bumps (194) and openings (194a, fig. 3) [0066] spaced apart from each other, the openings (194a) exposing the anode (210);  	a light emitting functional layer (250, fig. 3) [0056] disposed on the pixel defining layer (194);  	a polarizing layer (300, fig. 3) [0041] disposed on the light emitting functional layer (250), wherein at least a (middle) portion of the polarizing layer (300) is disposed within the openings (194a) (Kim, fig. 1 and 3). 	But Kim fails to teach wherein the light emitting device (2) is an organic light .


 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2017/0294565 in view of Lee US PGPub. 2016/0155787 in view of Fujita US PGPub. 2014/0312339. 	Regarding claim 12, Kim teaches a light emitting device (2, fig. 1 and 3) [0066], comprising:  	a substrate layer (100, fig. 3) [0066];  	an anode (210, fig. 3) [0056] disposed on the substrate layer (100);  	a pixel defining layer (194, fig. 3) [0041] disposed on the anode (210) and comprising bumps (194) and openings (194a, fig. 3) [0066] spaced apart from each other, the openings (194a) exposing the anode (210);  	a light emitting functional layer (250, fig. 3) [0056] disposed on the pixel defining layer (194);  	a polarizing layer (300, fig. 3) [0041] disposed on the light emitting functional layer (250), wherein at least a (middle) portion of the polarizing layer (300) is disposed within the openings (194a) (Kim, fig. 1 and 3). 	But Kim fails to teach wherein the light emitting device (2) is an organic light emitting device; an encapsulation layer disposed on the polarizing layer (300) for encapsulating the polarizing layer (300) and the light emitting functional layer (250); and an organic light emitting display device, comprising: an organic light emitting device; and a cover plate disposed on the organic light emitting device.  	However, Lee teaches an organic light emitting device (fig. 4) comprising an encapsulation layer (SL, fig. 4) [0118] disposed on the polarizing layer (grooves of the EL1, EML, ETA, EL2 spaces at P1 and P2 intervals causing polarized light [0146-0148]) for encapsulating the polarizing layer (ETA, fig. 4) and the light emitting functional layer                                               Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an organic light emitting device and an organic light emitting display device wherein “the polarizing layer comprises a first inorganic layer, a first polarizing layer, a second inorganic layer, and a second polarizing layer, which are sequentially disposed, the first inorganic layer is disposed on the light emitting functional layer and the pixel defining layer, and the first polarizing layer and the second polarizing layer are disposed corresponding to the openings” as recited in claims 2 and 13.  	Claims 3-11 and 14-20 are also objected to as allowable for further limiting and depending upon objected claims 2 and 13.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892